Citation Nr: 0700410	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  04-43 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability, to include 
traumatic arthritis, prior to August 21, 2003.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right knee disability, to include 
traumatic arthritis, prior to January 4, 2005.

3.  Entitlement to a disability evaluation in excess of 30 
percent disabling for a left knee disorder, status post total 
knee arthroplasty (TKA) from October 1, 2004.  

4.  Entitlement to a disability evaluation in excess of 30 
percent disabling for a right knee disorder, status post TKA 
from March 1, 2006.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to May 1946 
and from May 1951 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which effectuated a Board's October 
2003 grant of service connection for bilateral knee disorders 
and granted initial 10 percent ratings, effective the date of 
the May 2001 claim for service connection.  

While the appeal was pending, the RO in a June 2004 decision 
granted a 30 percent rating for a left knee TKA effective 
October 1, 2004, following a period of temporary total 
disability between August 21, 2003 and October 1, 2004.  The 
RO in a July 2006 rating decision also granted a 30 percent 
rating for a right knee TKA effective March 1, 2006, 
following a period of temporary total disability between 
January 4, 2005 and March 1, 2006.  However, because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, these issues remain in 
appellate status.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder prior 
to August 21, 2003 is shown by the evidence to consist 
primarily of subjective complaints of pain and crepitations, 
with flexion that exceeds 60 degrees, but with 10 degrees 
extension and no evidence of instability.

2.  The veteran's service-connected right knee disorder prior 
to January 4, 2005 is shown by the evidence to consist 
primarily of subjective complaints of pain and crepitations, 
with flexion that exceeds 60 degrees, but with 10 degrees 
extension and no evidence of instability.

3.  As of October 1, 2004, the veteran's left knee TKA 
residuals are not shown to be manifested by severe weakness 
or severe painful motion, nor is extension limited to 30 
degrees, nor is there nonunion of the tibia and fibula with 
loose motion, requiring a brace.

4.  As of March 1, 2006, the veteran's right knee TKA 
residuals are not shown to be manifested by severe weakness 
or severe painful motion, nor is extension limited to 30 
degrees, nor is there nonunion of the tibia and fibula with 
loose motion, requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for arthritis of the left knee have not been met 
prior to August 21, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met 
prior to January 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

3.  The criteria for a rating in excess of 30 percent for a 
left knee disorder status post TKA from October 1, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.68, 3.321(b), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5055 (2006).

4.  The criteria for a rating in excess of 30 percent for a 
right knee disorder status post TKA from March 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.68, 3.321(b), 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in May 2001.  After granting service 
connection in December 2003, the RO provided initial notice 
of the provisions of the 38 U.S.C.A. § 5103(a) as pertaining 
to entitlement to an increased initial rating in a March 2004 
letter.  In this letter, the veteran was told of the 
requirements to an increased rating, of the reasons for the 
denial of his claim, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of March 2006 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 letter, the veteran was provided with notice of the type 
of evidence necessary to establish the degree of disability 
and earlier effective dates for this matter.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

A.  Background and General Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection was granted for the veteran's bilateral 
knee disability by the RO in a December 2003 rating decision 
that accepted the Board's October 2003 determination that he 
sustained disability in both knees as a result of an injury 
sustained in service from a bulldozer accident.  The 
effective date of the initial 10 percent ratings for both 
knees was the date of his May 2001 service connection claim.  

Private medical records from 1992 reflect that the veteran 
was seen in July 1992 for complaints of right knee pain after 
he injured it in a June 1992 motor vehicle accident.  
Findings at the time included soft effusion, good motion, but 
some subpatella clicking and pain.  He also had tenderness in 
the patellofemoral joint.  There was no instability and X-
rays were unremarkable.  The diagnosis was internal 
derangement of the right knee.  He underwent arthroscopic 
surgery on the right knee to repair medial and lateral 
meniscal tears and an August 1992 record revealed he was 
doing very well and symptoms were definitely relieved.  In 
December 1994, he was seen for complaints of left knee pain 
and swelling and received injections as well as had fluid 
aspirated from the knee.  He underwent bilateral arthroscopic 
surgery on both knees in June 1995 to repair right and left 
lateral meniscal tears.  

Pertinent private medical records submitted in conjunction 
with his May 2001 claim included VA treatment records from 
2001 through 2005 that repeatedly documented recurring 
problems and noted arthroscopic surgery on bilateral knees in 
June 1995 (left and right meniscal tears that were repaired.)  

In June 2001, the veteran complained of pain in both his 
knees, rated at a level of 7-8.  Tylenol gave him some 
relief.  An August 2001 initial visit record revealed the 
veteran to be doing well except for having bilateral knee 
pain from old injuries.  He reported that his knees often 
swelled and became painful.  He had been told to get a TKA 
but did not want one at this time.  He did not have good pain 
control and took Celebrex daily.  On examination of his 
extremities, there was no edema and there was positive 
palpable crepitus bilaterally.  The impression was that he 
was still having quite a bit of pain in both knees related to 
post traumatic arthritis.  He was taking Chondroitin over the 
counter.  His pain was only fairly well controlled.  A 
routine follow up appointment in December 2001 revealed 
complaints of persistent bilateral knee pain due to 
arthritis.  He wanted surgery.  Examination showed no edema 
and positive palpable crepitus in the bilateral knees.  

A May 2002 record  revealed complaints of persistent 
bilateral knee pain due to arthritis.  He stated that he took 
Tylenol for pain and this helped somewhat.  His pain was 
described as a 10 on the pain scale.  
 
A March 2003 record revealed that he presented with 
complaints of bilateral knee pain mainly with exertion.  An 
April 2003 treatment note revealed that he was in need of 
relief from pain in his knees.  

Private medical records submitted with his claim included a 
June 2003 record which revealed he injured his left knee in a 
motor vehicle accident the same month, and magnetic resonance 
imaging (MRI) showed a diagnosis of fracture of the lateral 
tibial plateau with hemmorhagic joint effusion, anterior 
cruciate ligament (ACL) tear, extensive medial and lateral 
meniscus tear, medial collateral ligament (MCL) tear and 
extensive osteoarthritic damage.  On private examination his 
left knee was in an immobilizer on the left.  His X-rays were 
noted to show severe arthritic changes bilaterally.  It was 
hard to say which knee was worse.  The examiner could not see 
any fracture on the X-rays now, and noted that the 
radiologist had not either, but it apparently was on the MRI.  
The impression was lateral tibial plateau fracture left leg, 
ACL tear left knee, MCL tear left knee and severe 
degenerative arthritis left knee.  The doctor recommended 
continued use of the knee immobilizer for about 4 weeks, with 
a probable switch to a hinged brace.  However the long term 
issue was arthritis and he would need a knee replacement.  
The best treatment would be TKA both knees but advised 
against doing a bilateral TKA's.  In July 2003, plans were 
made to do a TKA on the knee that had been fractured.  

On August 21, 2003 the veteran underwent a TKA surgery of the 
left knee for post traumatic degenerative arthritis.  He is 
noted to have been in receipt of a temporary total disability 
evaluation for this knee until October 1, 2004.  

The report of a March 2004 VA examination gave a history of a 
service injury to the knees in 1946.  He was treated at the 
VA for his knees since 1948.  He worked as a salesman for 30 
years with no heavy lifting.  He had a total left knee 
replacement in August 2003 and had minimal pain in the left 
knee.  He had constant pain in the right knee aggravated by 
weight bearing.  He could walk no further than a block 
without pain.  He did not use a cane or crutch.  He was 
limited to sitting with minimal walking.  He anticipated 
getting a TKA in the near future on his right knee.

Physical examination revealed him to walk with an antalgic 
right knee limp.  His right knee lacked the last 10 degrees 
of extension and he flexed to 150 degrees with pain at the 
extremes of flexion.  Repetitive motion did not change his 
range or symptoms.  He had a mild swelling and effusion in 
the right knee.  He had a mild retro patellar creptitation.  
He ad no patellar instability.  He was tender along the 
medial joint line.  His collateral ligaments were stable to 
varus and valgus stress.  His left knee was well aligned.  He 
lacked the last 10 degrees of extension and flexed to 110 
degrees with pain at the extreme of flexion.  Repetitive 
motion did not change this.  He had a long well-healed 
anterior scar.  There was slight swelling but no detectible 
effusion.  The collateral ligaments were stable to valgus to 
varus stress at 10 degrees and 30 degrees of flexion.  He had 
some anterior and posterior movement of the tibia on the 
femur.  He had no tender points.  

X-ray of the left knee revealed a 3 part left total knee 
replacement in good alignment with no evidence of loosening.  
Views of the right knee revealed complete loss of articular 
cartilage in the medial compartment with some lateral 
subluxation of the tibia on the femur.  The impression was 
status post left TKA and severe osteoarthritis of the right 
knee.  

The examiner commented that he was sure the veteran had some 
weakness and fatigability in both knees.  He had no 
incoordination and no loss of motion as a result of the 
weakness and fatigability.  The examiner was unable to 
estimate the range of motion, amount of pain and functional 
capacity during a flare-up without resorting to pure 
speculation.

Private VA treatment records from 2004 concerned vascular 
problems involving both legs and did not pertain to his 
service-connected knee disorders.  There were a few records 
that did pertain to knee problems, such as a July 2004 record 
that noted his knee replacement, with bilateral leg swelling 
since the replacement, and a diagnosis given of swelling of 
the limb and new pain in the legs that was a mixture of 
osteoarthritis and other problems.  A record from August 2004 
revealed complaints of pain in the knee, but did not specify 
which knee.  A pain assessment from the same month noted 
complaints of generalized joint pain, at its worst a level 10 
and at its best a level 3.  The pain was constant, aching and 
sharp and was more than 10 years duration.  In August 2004 he 
was getting prepared to undergo a TKA.  

On January 4, 2005, the veteran underwent a TKA surgery of 
the right knee for post traumatic degenerative arthritis.  He 
is noted to have been in receipt of a temporary total 
disability evaluation for this knee until March 1, 2006.  It 
was relieved by Tylenol and caused or increased by cold, 
kneeling, running, sitting, stress, walking, or working.  

VA records from 2005 to 2006 dealt with the veteran's post 
January 2005 right TKA surgery as well as other problems 
besides the service connected knee disabilities.  

The report of a March 2006 VA examination included a claims 
file review and examination of the veteran.  The veteran 
recited his history of having injured both knees in service 
when a bulldozer rolled over his knee when he tried to get 
off it.  He stated that the patella of his right knee was 
broken and he was discharged before it healed.  Over the 
years he was seen primarily by private physicians who treated 
his knees and they gradually got worse.  He eventually had a 
total knee replacement done in January 2005.  He had been on 
physical therapy following the surgery.  He saw his surgeon 
recently and was given medications to try to help the 
swelling in his right knee.  He complained of a loss of 
ability to walk and get around which was causing him to gain 
weight.  He was having some problem with the loss of mobility 
in both knees and used a cane to aid walking.  The present 
medication was MOBIC one daily which helped and had no side 
effects.  He did not know the name of the new medication he 
was given, but he took it every 12 hours for swelling.  He 
complained of being unstable and falling and was unable to 
put his pants on by himself.  He did not have flare ups of 
joint disease.  He was using a cane.  He did not have 
dislocations or recurrent subluxations.  He did not have 
inflammatory arthritis.  He was a chemical salesman for many 
years until 1989.  He was able to do this with bad knees 
because it was mostly a sit-down job.  After this he worked 
as a film director until 1993 which he was able to do with 
his knees but eventually had to quit because he could not get 
around as well.  He said he mostly greeted people doing that 
job.  He was able to do daily activities but needed help to 
get dressed.  He had problems getting his pants on.  

On physical examination both knees showed better passive 
motion than they did active motion.  His right knee had 
moderate effusion.  He had passive motion of 0 degrees 
extension and 0 to 120 degrees flexion.  This was slightly 
painful at 120 degrees.  Repetitive motion did not change 
anything.  His active range of motion was from 10 degrees to 
95 degrees of flexion.  He lacked 10 degrees of extension.  
His left knee did not have as much swelling.  His passive 
motion here was 0 degrees extension with 0 to 115 degrees of 
flexion with slight pain at endpoint.  His active range of 
motion was 5 degrees of flexion to 90 degrees and he lacked 5 
degrees of extension.  He had some pain at the endpoint of 
the passive motion.  Active motion was not painful in both 
knees.  Repetitive motion did not change anything.  There was 
no instability.  X-rays of both knees were obtained.  

An addendum to the examination noted that X-rays of both 
knees showed total knee arthoplasties.  The components 
appeared to be in excellent position.  On the right knee 
there was a possible loose bony fragment which projected on 
the lateral view in the subpatellar region, cannot see it on 
the AP view.  The impression was status post total knee 
arthroplasty. 

The examiner discussed that the veteran had definite 
impairment in regard to both his knees.  He indicated to the 
examiner that his current surgeon stated that he may have to 
do an additional procedure on the right knee, and from the X-
ray appearance, the examiner thought he may be concerned 
about the possible loose body.  This was causing him some 
difficulty on the right.  The examiner thought this could 
probably be gotten out with an arthroscope.

Symptoms pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), 
could not be clearly be delineated.  During a flare-up, the 
veteran could have further limitations in range of motion and 
amount of pain in functional capacity, but the examiner was 
unable to estimate the additional loss of range of motion and 
the amount of pain in functional capacity during a flare-up 
without resorting to mere speculation.  

A May 2006 regular follow up addressed various other medical 
concerns besides the service-connected knee disorders.  
However his extremities were without pain, clubbing or 
cyanosis.  Another record from May 2006 gave a pain 
assessment score of 6.  Chronic pain was located in both 
knees.  His worse pain was at a level 10 and his best pain 
was at a 3.  The pain was described as throbbing.  Duration 
was greater than 20 years.  The pain was constant.  Walking 
and standing increased his pain.  The effects of physical 
activity on his pain was that it increased it to a level 5.  
He managed the pain with prescriptions of over the counter 
NSAIDs.  Examination of extremities were without pain, 
clubbing or cyanosis.

B.  Evaluation of the knees prior to TKA surgeries

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under Diagnostic Code 5010 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  However, in 
this case, this provision is not applicable, as the foregoing 
evidence has shown no evidence of instability in either knee 
prior to total knee replacement surgeries.  

Generally the only complaint noted regarding the left knee 
prior to the August 2003 left knee replacement was of pain 
and crepitus, with no complaints or findings of instability.  
There was a complication in June 2003 in which he fractured 
the left knee in a motor vehicle accident and also sustained 
tears to the left ACL and MCL, with such injuries shown to be 
due to this post-service accident.  He had to completely 
immobilize this knee following this accident and then was 
sent to have surgery to replace the left knee in August 2003 
due to his long term service connected arthritis.  As with 
the left knee, no findings of instability were shown in the 
right knee either in treatment records or in the March 2004 
VA examination that predated his January 2005 surgery to 
replace the right knee.  Again his right knee complaints 
consisted mainly of pain and crepitus.  

Thus, absent any evidence of instability, Diagnostic Code 
5257, which governs instability is inapplicable.  Likewise 
there is no evidence indicating that the 
semilunar cartilage is shown to have been removed on either 
knee, thus Diagnostic Code 5259 is also inapplicable.  Thus 
there is no need to consider separate evaluations under these 
Diagnostic Codes along with the Diagnostic Codes for loss of 
motion pursuant to VAOPGPREC 9-98 (1998.)

The Board now must consider whether a rating greater than 10 
percent for each knee is warranted under the Diagnostic Codes 
for loss of motion prior to total replacements in August 2003 
on the left and in January 2005 on the right.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to 30 degrees warrants a 40 percent rating.  

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

A review of the evidence reflects that prior to the August 
21, 2003 left knee TKA surgery, and prior to the January 4, 
2005 right knee TKA surgery, the veteran's range of motion 
for his right knee was 10 percent disabling only on 
extension, with a noncompensable range on flexion.  Regarding 
the left knee, there was insufficient evidence regarding its 
range of motion, as there was no measurement of such shown in 
degrees from the time of his claim in May 2001, up to the 
time of his August 2003 surgery.  However following the 
August 2003 surgery, his range of motion for both knees 
showed a 10 degree deficit on extension, right knee flexion 
of 150 degrees and left knee flexion of 110, as reported in 
the March 2004 examination.  Affording the veteran the 
benefit of the doubt, he likely had a similar range of motion 
of the left knee prior to the August 2003 surgery.  Thus both 
left and right knees are shown to likely have had a 
restriction on extension that was 10 percent disabling, but a 
noncompensable range on flexion.  

Overall, the evidence reflects that even with consideration 
of VAOPGCPREC 9-2004 (2004), a rating greater than 10 percent 
does not appear warranted for either knee prior to their 
respective surgeries based on loss of motion.  The loss of 
motion appears to be no more than 10 percent disabling on 
extension and noncompensable on flexion.  

Thus, the evidence is against a rating in excess of 10 
percent disabling for both the left and right knees prior to 
August 21, 2003 and January 4, 2005 respectively.  

There is no also no other evidence that a rating greater than 
10 percent is warranted for either knee under any other 
potentially applicable Diagnostic Codes.  As described above, 
the evidence fails to show either knee to be more than 10 
percent disabling under loss of motion and there is no 
instability of either knee.  There is also no ankylosis of 
either knee shown.  

Thus the preponderance of the evidence is against an initial 
rating in excess of 10 percent for both the left and right 
knees prior to August 21, 2003 and January 4, 2005 
respectively.  

B.  Post TKA both knees

As of August 21, 2003, the veteran's left knee disability and 
as of January 4, 2005, the veteran's right knee disability 
have been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 
5055 (2006).  Prosthetic replacement of a knee joint, for one 
year following implantation of the prosthesis warrants a 100 
percent rating.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. 
§ 4.71, Diagnostic Code 5055 (2006).  The minimum rating 
assigned will be 30 percent.  

Following the veteran's left knee replacement and the 
temporary 100 percent evaluation afforded under Diagnostic 
Code 5055, the Board notes that the evaluation for the left 
knee and right knee have been rated at 30 percent, effective 
October 1, 2004 for the left knee and March 1, 2006 for the 
right knee.  

In order to warrant ratings in excess of 30 percent for 
either knee, the evidence would have to show chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Neither the findings from the March 
2004 or March 2006 VA examinations, discussed above reflect 
such findings.  These examination reports as well as the 
pertinent medical records likewise fail to show any evidence 
of ankylosis for either knee after their respective 
surgeries.  The range of motion likewise is not shown by 
either the March 2004 or the March 2006 examinations to 
result in the extension of either leg to be limited to 30 
degrees.  Finally, there is no evidence that the residuals of 
either the left or right knee TKA surgeries has resulted in a 
nonunion of the tibia and fibia with loose motion and 
requiring a brace.  No such findings were reported in either 
the March 2004 or March 2006 VA examinations.  

Thus based on the foregoing, the preponderance of the 
evidence is against a rating in excess of 30 percent for 
residuals of his left knee TKA as of October 1, 2004 and in 
excess of 30 percent for residuals of his right knee TKA as 
of March 1, 2006.  

The Board also finds that apart from the periods of temporary 
total evaluations following his left TKA surgery between 
August 21, 2003 and October 1, 2004 for the left knee and 
following his right TKA surgery between January 4, 2005 and 
March 1, 2006 for the right knee, at no point during this 
appeal has the criteria for invoking the procedures for 
assignment of a higher evaluation on an extra-schedular basis 
been met in the absence of evidence showing that the 
veteran's left or right knee disorders resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






ORDER

An initial rating in excess of 10 percent disabling for a 
left knee disorder prior to August 21, 2003,  is denied.

An initial rating in excess of 10 percent disabling for a 
right knee disorder prior to January 4, 2005, is denied.
  
A rating in excess of 30 percent disabling for a left knee 
disorder, status post August 21, 2003 TKA, is denied.

A rating in excess of 30 percent disabling for a right knee 
disorder, status post January 4, 2005 TKA, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


